Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-11 and 25, drawn to a monoclonal antibody, or antigen-binding fragment thereof, that recognizes an epitope within the acid box domain of tyrosine kinase fibroblast growth factor receptor 4 (FGFR4), wherein the epitope is FGFR comprised between amino acids 119 to 156 of human FGFR4, wherein the monoclonal antibody, or antigen-binding fragment thereof, inhibits fibroblast growth factor 19 (FGF 19) binding to FGFR4.
II. Claims 14-17, drawn to an isolated or recombinant nucleic acid molecule encoding a recombinant anti-FGFR4 antibody or antigen- binding fragment thereof, a vector, and a host cell.
III. Claims 18, 20, and 23-24 (all in part), drawn to a method for prevention and/or treatment of a disease associated with FGFR4 expression, overexpression and/or hyperactivity, comprising administration to an individual in need thereof an anti-FGFR4 monoclonal antibody, or antigen- binding fragment thereof.
in vivo and  in vitro diagnosis or detection of a disease associated with FGFR4 expression, overexpression and/or hyperactivity, comprising contacting a cell or a tissue with an anti-FGFR4 monoclonal antibody or an antigen-binding fragment thereof, 
V. Claims 26 and 27, drawn to an antibody-drug conjugate (ADC) comprising an anti-FGFR4 monoclonal antibody or antigen-binding fragment thereof and a drug attached to the monoclonal antibody or antigen-binding fragment thereof
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an anti-FGFR5 monoclonal antibody, or antigen-binding fragment thereof, that recognizes an epitope within the acid box domain of tyrosine kinase fibroblast growth factor receptor 4 (FGFR4), wherein the epitope is FGFR comprised between amino acids 119 to 156 of human FGFR4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0037624 A1, which teaches a monoclonal antibody that binds to an epitope comprising amino acid resides 150 to 170 of human FGFR4 shown in Fig. 18 (page 1, right column, paragraph [0012]; claims 6 and 12). Seven amino acid residues (amino acid residues 150 to 156 of human FGFR4) falls within the epitope recited in claim 1.      
Accordingly, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i). various antibodies as recited in claims 4-11;
(ii). various nucleic acids as recited in claims 14-15;
(iii). cancer diseases, metabolic diseases, cardiovascular diseases, and chronic kidney diseases as recited in claim 20;
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, Applicant is required to elect a particular set of six CDRs and a pair of heavy chain variable region/light chain variable region comprising the elected set of six CDRs from (i); and a pair of nucleic acids from (ii). 
Should Applicant elect an invention group comprising claims 20, Applicant is required to elect a species of diseases from (iii) and is further required to elect a subspecies as recited in claim 20 from the elected species.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each of (i) and (ii) represents a distinct antibody, whereas each of (iii) represents a disease with distinct pathological features.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 14, 2022